Exhibit 10.17

 

AMENDMENT NO. 1 TO

DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC

AMENDED AND RESTATED MEMBER CONTROL AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) is made effective as of August 30, 2012
by and between Dakota Plains Transloading, LLC, a Minnesota limited liability
company (“DPT”), Petroleum Transport Solutions, LLC, a Minnesota limited
liability company (“PTS”), and Dakota Petroleum Transport Solutions, LLC, a
Minnesota limited liability company (the “Company”).

RECITALS:

A.                  DPT, PTS and the Company constitute all of the parties to
that certain Dakota Petroleum Transport Solutions, LLC Amended and Restated
Member Control Agreement dated as of June 1, 2012 (the “Agreement”);

B.                  Section 10.5 of the Agreement provides that the Agreement
may be amended only upon the written agreement of all of the members of the
Company;

C.                  DPT and PTS constitute all of the members of the Company;
and

D.                  DPT, PTS and the Company desire to amend the Agreement as
set forth in this Amendment.

AGREEMENTS:

NOW THEREFORE, in consideration of the foregoing, the mutual terms, covenants
and conditions contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1     Capitalized Terms. Capitalized terms used but not otherwise
defined in this Amendment have the meanings ascribed to them in the Agreement.

SECTION 2    Amendment. Section 7.10 of the Agreement is hereby amended and
restated in its entirety as follows:

7.10)    Other Ventures. Any Member may engage in or possess any interest in any
other ventures or businesses of any nature or description, independently or with
others, without limitation, including ventures or businesses which may engage in
business transactions with the Company provided such transactions with the
Company are commercially reasonable. Neither the Company nor any other Member
shall have a right by virtue of this Company to participate in any way in any
such other venture or the income or profits derived therefrom. Notwithstanding
the foregoing, each Member agrees that it will not (and it will not permit its
affiliates to), during the period it is a Member of the Company, and for one
year thereafter, directly or indirectly, participate as owner, investor, manager
or consultant in any hydrocarbon transloading facility anywhere in North Dakota,
except through the Company; provided, however, that PTS and its affiliates are
expressly permitted to participate in a facility that transloads any material
other than crude oil and DPT and its affiliates are expressly permitted to
participate in a facility that transloads exclusively natural gas.

 

 

 

SECTION 3    Continued Effectiveness of Agreement. Except as expressly amended
by this Amendment, the Agreement shall remain in full force and effect.

SECTION 4    Reference to Agreement. Each reference in the Agreement to “this
Agreement”, “herein”, “hereof”, “hereunder”, or words of like import shall mean
and refer to the Agreement as amended by this Amendment. No reference to this
Amendment need be made in any instrument or document at any time referring to
the Agreement and any such reference to the Agreement shall be deemed a
reference to the Agreement as amended by this Amendment.

SECTION 5    Contingent Contract. This Agreement is contingent upon the
execution and delivery of an Amendment No. 1 to DPTS Marketing LLC Amended and
Restated Member Control Agreement (the “Other Amendment”). If no such Other
Amendment is fully executed and delivered, this contract will be null and void.

SECTION 6    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument. The electronic or facsimile transmission
of a signature page, by one party to the other(s), shall constitute valid
execution and acceptance of this Amendment by the signing/transmitting party.

SECTION 7    Governing Law. This Amendment is governed by and shall be construed
and enforced in accordance with the laws of the State of Minnesota applicable to
contracts made and to be performed entirely within such State, without regard to
the conflicts of law principles of such State.

[Signature Page Follows]

 

 

 

 

 

2

 

IN WITNESS WHEREOF, the Members have executed this Amendment effective as of the
date first above written.

  DAKOTA PETROLEUM TRANSPORT
SOLUTIONS, LLC       /s/ Ronald Crowell   By Ronald Crowell   Its Treasurer    
          DAKOTA PLAINS TRANSLOADING, LLC         /s/ Gabriel G. Claypool   By
Gabriel G. Claypool   Its Chief Executive Officer               PETROLEUM
TRANSPORT SOLUTIONS, LLC         /s/ Ronald Crowell   By Ronald Crowell   Its
Sr. Vice President-Finance

 

 

 

 

 

 

 

 

 

 

  Signature Page to Amendment No. 1 to
Dakota Petroleum Transport Solutions, LLC
Amended and Restated Member Control Agreement  

 



 

